Per Curiam:
The fees of the referee are fixed at the sum of $310, and his disbursements at the sum of $321.30; and the order fixing the compensation and expenses has been signed. The referee’s fees and disbursements are to be apportioned, two-thirds against the petitioner, Mrs. Gordon, and one-third against the claimant Hosier. The order confirming the referee’s report should provide that the sum of $1,907.86, with interest from July 24, 1914, to date, together with $10 motion costs awarded by the order of the Special Term of February 18, 1921, be deducted from the amount awarded to the petitioner herein and deposited with the chamberlain of the city of New York to the credit of the action of Conlon v. Kelly, to remain in his hands subject to the order of the court therein. In all other respects the report of the referee is confirmed. Settle order on notice. Present — Clarke, P. J., Dowling, Smith, Page and Greenbaum, JJ. Motion to confirm report of referee granted as stated in memorandum per curiam. Settle order on notice.